Title: From George Washington to James Anderson (of Scotland), 20 June 1792
From: Washington, George
To: Anderson, James



Sir,
Philadelphia June 20th 1792.

I had the pleasure a few days ago to receive your letter of the 28t[h] of September, enclosing a letter from the Earl of Buchan, and accompanied with some seeds of the Sweedish Turnip, or Ruta Baga. At the same time I received from Mr Campbell, a bookseller in New York, six volumes of the Bee, which he informed me were transmitted by your directions. In your letter you mentioned having sent the four first volumes of the Bee, and the Earl mentions in his that he has sent me a sett. I therefore concluded that the six vols. which I have received are those mentioned

by his Lordship, and especially, as the pamphlet on wool, by Sir John Sinclair, which you observed in your letter accompanied the books which you sent, was not with those which I received. I mention these circumstances in order, that if there is any mistake in the transmission of the books, it may be set right. I feel no less grateful, Sir, for your polite attention, whether the books which I have received be those sent by yourself or by the Earl. I must beg your acceptance of my best thanks for the Sweedish Turnip seed, and the particular account which you were so good as to give me respecting it⟨.⟩ As I have spent great part of my life (and that not the least pleas⟨ing)⟩ in rural affairs I am always obliged by receiving such communications or novelties in that way as may tend to promote the system of husbandry in this Country.
When you first determined upon publishing the Bee, the Earl of Buchan had the goodness to transmit to me the plan  of the work, with which I was much pleased, and from the answe⟨r⟩ which I then gave to his Lordship’s letter; I have considered myself as a subscriber to the publication, and must beg to be informed to whom or in what manner I shall cause payment to be made for it.
I have not yet had it in my power to peruse those volumes of the Bee which I have received, but I promise myself much entertainment & information from them; for the extensive & liberal ground upon which you appear to have undertaken the work must make it interesting to the good citizens of every Country, and for your complete success in it you have my best wishes. I am Sir, with proper consideration, Your most Obed. Ser.
